Title: To James Madison from Thomas Bulkeley, 2 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 2nd. Febry 1802
					
					Inclosed are copies of two notes from His Excy. Dn. John de Almeida de Mello e Castro 

inclosing each a letter for you,  one came to hand some days after the other.  the first inclosure 

was forwarded by the Margaret Captn. Resolved Gardner under cover to the Collector of the 

Customs at Philadelphia, & the second now enclosed was not sent before for want of an 

opportunity.  I have the honor to be with the greatest respect, Sir Your most obedt  Servant,
					
						Thomas Bulkeley.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
